of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-114893-08 ------------------------- ------------------------- -------------------------- dear ------------------- social_security_benefits you are concerned that the income level that determines what portion of your social_security_benefits are subject_to tax is not indexed for inflation this is in response to your recent letter concerning the taxation of a portion of the income_tax treatment of social_security_benefits is governed by sec_86 of the internal_revenue_code code under sec_86 as enacted by congress a portion of an individual’s social_security_benefits is subject_to taxation depending on the income level of the person receiving the social_security_benefits the income level above which social_security_benefits are to be taxed is contained in legislation that congress passed this level was not indexed for inflation the taxes paid on social_security_benefits are credited to the social_security trust fund this measure keeps the social_security trust fund solvent in order to increase the dollar levels above which a portion of social_security_benefits are taxed or to index those amounts for inflation congress must change the code any such legislative change however would result in a diminution of the amount of tax revenues that are credited to the social_security trust fund it should be noted that social_security_benefits themselves are indexed for inflation even though the income level at which the benefits are taxed is not the change you recommend to sec_86 is a change in the law because the office of the tax_legislative_counsel in treasury makes the recommendations for tax law changes we have forwarded a copy of your letter to that office conex-114893-08 i hope that you will find the background of this tax and what must be done to change the law helpful if we can be of any further assistance please contact me or ---- ------------------- of my staff at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
